 1
     __________________________________________________________________________________________
 2
                                  The Above Space Reserved for Court Use
 3
     FLANGAS LAW FIRM
 4   Leo P. Flangas
     Nevada Bar No. 5637
 5   600 South Third Street Las
 6
     Vegas, Nevada 89101
     Tel: (702) 384-1990
 7   Fax: (702) 384-1009
     Email: leo@flangaslawoffice.com
 8   Attorney for Plaintiff
     JENNA L. CARNEY
 9

10
                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
11
           JENNA L. CARNEY, an individual;              Case No. 2:18-cv-00195-GMN-BNW
12
                     Plaintiff,                          STIPULATION AND ORDER TO DISMISS
13         v.                                                  SENTRY RECOVERY AND
14                                                       COLLECTIONS, INC., WITH PREJUDICE
           IQ Data International, a Washington
15         corporation, et al.,
16
                     Defendants.
17
                Pursuant to L.R. 7-1 Plaintiff, Jenna L. Carney (“Plaintiff”) and Defendants Sentry
18
     Recovery and Collections, Inc., (“Sentry”), hereby submit this stipulation and proposed order
19

20   pursuant to that certain settlement agreement between Plaintiff and Sentry. Accordingly

21              1.      Plaintiff moves and requests to dismiss Sentry from this case, with prejudice,
22
     pursuant to FRCP 41(a)(2).
23
                2.      No other party in this matter has brought claims against Sentry.
24
                3.      This Stipulation applies only to Sentry.
25

26              4.      Plaintiff and Sentry shall each bear their own costs and fees.

27   ///
28
     ///
         Case 2:18-cv-00195-GMN-BNW Document 115 Filed 08/23/19 Page 2 of 4



            WHEREFORE, Plaintiff and Sentry move and request an order dismissing Sentry
 1

 2   from this case, with prejudice.

 3   Dated this 23rd day of August, 2019.            Dated this 23rd day of August, 2019.
 4
      LAW OFFICE OF BRIAN SHAPIRO                FLANGAS LAW FIRM
 5

 6    /s/_Brian D. Shapiro________               /s/ Leo P. Flangas
 7
      Nevada Bar No. 5772                        Nevada Bar No. 5637
      510 S. 8th Street                          600 South Third Street Las
 8    Las Vegas, Nevada 89101                    Vegas, Nevada 89101
      Tel: (702) 386-8600                        Tel: (702) 384-1990
 9
      Email: brian@brianshapirolaw.com           Fax: (702) 384-1009
10    Attorney for Defendants                    Email: leo@flangaslawoffice.com
      SENTRY RECOVERY AND                        Attorney for Plaintiff
11    COLLECTIONS, INC.                          JENNA L. CARNEY
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1                                             ORDER
 2          IT IS SO ORDERED that Defendant SENTRY RECOVERY AND COLLECTIONS,
 3
     INC., be dismissed as a party with prejudice, pursuant to FRCP 41(a)(2). Each party shall bear
 4
     its own costs and fees.
 5

 6              28
     DATED this_____day of August, 2019.               _________________________________
 7
                                                       Gloria M. Navarro, Chief Judge
                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         Case 2:18-cv-00195-GMN-BNW Document 115 Filed 08/23/19 Page 4 of 4




 1

 2                                 CERERTIFICATE OF SERVICE

 3          I HEREBY CERTIFY that on the 23rd day of August, 2019, I served a true and correct
 4
     copy of the foregoing STIPULATION AND [PROPOSED] ORDER TO DISMISS
 5
     SENTRY RECOVERY AND COLLECTIONS, INC., WITH PREJUDICE pursuant to the
 6

 7
     court e-filing and e-service rules, to everyone on the e-service list, including the following:

 8
     Flangas Law Firm
 9
     Leo P. Flangas, Esq.
10   leo@flangaslawoffice.com
     Attorney for Plaintiff
11
      Brian D. Shapiro, Esq.
12
      510 S. 8th Street
13    Las Vegas, NV 89101
      (t) 702-386-8600;
14    (f) 702-383-0994
      www.brianshapirolaw.com
15
      Counsel for Defendant
16    Sentry Recovery and Collection, Inc.

17

18
                                                   /s/ Benjamin La Luzerne
                                                   For Flangas Law Firm
19

20

21

22

23

24

25

26

27

28
